NOTICE OF APPEAL -CIVIL FORM
                           CAUSE NO. 15-28891
                                                                FILED IN
                                                         9th COURT OF APPEALS
                                                             BEAUMONT, TEXAS
CLARENCE W LEWIS                     §             County9/21/2015
                                                          Court at10:49:23
                                                                    Law #2AM
          Vs.                        §                     CAROL ANNE HARLEY
                                                                  Clerk
CITY OF CONROE                       §             Montgomery County,
                                                   Texas



DATE NOTICE OF APPEAL FILED: September 10, 2015

ACCELERATED APPEAL: YES or NO

RESTRICTED APPEAL: YES or NO

DATE OF JUDGMENT/APPEALABLE ORDER: 08/12/2015

DATE OF MOTION FOR NEW TRIAL, IF FILED: N/A

RESPONDENT’S REQUEST FOR FINDINGS OF FACT & CONCLUSIONS OF LAW, FILED
ON: 8/13/2015

ATTORNEY FOR THE APPELLANT: WILLIAM BRITTON HALL

NAME OF TRIAL COURT JUDGE: HONORABLE CLAUDIA LAIRD

NAME OF COURT REPORTER: MARTHA KOOMAR

OTHER PARTIES:*
     GARY A SCOTT                        WILLIAM HALL
     300 W DAVIS                         401 W. DAVIS ST.
     CONROE TX 77301                     CONROE TX 77305